— Order unanimously affirmed with costs. Memorandum: Plaintiff contends that Supreme Court erred in denying his application to modify the parties’ divorce decree to provide, in contravention of the parties’ separation agreement, for defendant’s payment of child support for the infant issue of the marriage. Although denominated a cross motion, plaintiff’s application was not supported by an affidavit. Even if the submission denominated an answer were considered, it failed to allege an unanticipated and unreasonable change in circumstances (see, Matter of Boden v Boden, 42 NY2d 210, 213), or that the child’s needs and right to receive adequate support were not being met (see, Matter of Brescia v Fitts, 56 NY2d 132, 138-140; Michaels v Michaels, 56 NY2d 924, 926). Thus, we find no error in Supreme Court’s denial of plaintiff’s application. We further find no error in Supreme Court’s award of counsel fees because plaintiff failed to challenge that request. (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Child Support.) Present — Callahan, J. P., Green, Pine, Lawton and Davis, JJ.